Name: 2014/101/EU: Council Decision of 18Ã February 2014 appointing a Czech member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-02-21

 21.2.2014 EN Official Journal of the European Union L 52/17 COUNCIL DECISION of 18 February 2014 appointing a Czech member of the Committee of the Regions (2014/101/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A members seat on the Committee of the Regions will become vacant following the end of the term of office of Mr Bohuslav SVOBODA, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Mr TomÃ ¡Ã ¡ HUDEÃ EK, PrimÃ ¡tor hl. mÃ sta Prahy. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 February 2014. For the Council The President G. STOURNARAS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.